Rodey, Judge,
filed the following memorandum:
This cause is before us on a demurrer to the bill of complaint. The bill seeks to have certain alleged deeds that are registered in favor of the respondent canceled, as being a cloud upon complainants’ title to a certain tract of land situated near Fajardo on this island.
The suit is but another phase of the land controversy between these parties that has existed for some seventeen years. The land is the same that is involved in suit Ho. 480 [post, —], between practically the same parties, and which went to verdict and judgment after two trials, in favor of the plaintiff in that suit, — the respondent in this suit, — in December, 1909.
The suit at law last above mentioned will probably be taken to the Supreme Court of the United States, and hence it would be inexpedient to pass upon any of the issues in this equity suit, pending the decision of the suit at law in the higher tribunal.
Therefore, in case a writ of error is filed in said suit 480, an order will be entered that this suit in equity shall remain in abeyance, without prejudice to either' party, pending the decision in said suit at law in the Honorable the Supreme Court of the United States.